Case 0:19-cv-61112-FAM Document 13 Entered on FLSD Docket 09/10/2019 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                              Case No.: 19-CV-61112

   CARLY BITTLINGMEYER,

          Plaintiff,

   v.

   CORAL SPRINGS FAMILY DENTISTRY OF
   AMERICARE, P.A.,

         Defendant.
   __________________________________________/

                                 NOTICE OF PENDING SETTLEMENT

         Plaintiff CARLY BITTLINGMEYER, by and through undersigned counsel, hereby

  submits this Notice of Pending Settlement and states the parties have reached a settlement with

  regard to this case and are presently drafting, finalizing, and executing the formal settlement

  documents. Upon full execution of the same, the parties will file the appropriate dismissal

  documents with the Court.

         Dated: September 10, 2019
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF

                                                                                                                 PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61112-FAM Document 13 Entered on FLSD Docket 09/10/2019 Page 2 of 2




                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on September 10, 2019, the forgoing was electronically via

  the Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
